DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.


Terminal Disclaimer
The terminal disclaimer filed on March 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,009,123 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive. 

The Applicant added a new feature dealing with “information allowing the computer to later separate the data file container into the non-image data file and second data file, the information separate and distinct from the non-image data file and second data file.
The claims discuss that something is allowed to happen based on particular information present. However, allowing something to occur is not the same as occurring. For example, Cheddad (Section 3.1, Figure 8) describe combining of files into one file. There is no reason to assume that the computer would not be allowed to separate those files if a need arose. 
Also, a newly provided cited art, Beato (2009/0046940), at least at [0027] discloses combining image and non-image files, and then at least at [0033] discloses extracting “image side JPEG file 440 and the ancillary non-image JPEG file 430 from the combined image JPEG file 400”. That means that Beato separates image and non-image data into separate files. 
As to having “information” that allows that to happen, such information is a very broad concept and is interpreted as at least contents of the combined file where an end of 
As such, it would have been it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify either Cheddad or Beato to allow them to separate files if a user prefers to have particular data stored in a distributed manner.
Furthermore, while the instant claims do not require separating of files to occur, prior art such as Hollander et al (2008/0304769) – at least para [0005], Klassen et al (2008/0298720) at least para [0051] and Yoshizumi et al (2009/0103778) at least para  [0256-0260] disclose separating image data and non-image data and storing them in individual files.

As to arguments towards Claim 13, the arguments are analogous to Claims 1 and 7, which are addressed above.

No further specific arguments are presented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 1, 5, 7-8, 11, 13-15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan et al (US Patent No. 8271544) in view of Cheddad et al (Digital Image Steganography: Survey and analysis of current methods) and further in view of Beato et al (US Pub No. 2009/0046940).


	Claim 1: Chan discloses a method of presenting a combined image and non-image data file useful in reliable data transmission across a computer network comprising the steps of:
receiving a combined image and non-image data file by at least one computer, the combined image and non-image data file having a quantity of image data, and a quantity of non-image data, the non-image data comprising a data file container containing at least a non-image data file, and a second data file, and the data file container and being written to the combined image and non-image file immediately after an end-of-file marker of the quantity of image data, thereby reducing a likelihood of data loss and corruption, and increasing a reliability of a successful data transmission of the combined image and non-image file across the computer network, (Chan, column 3, line 45-65, with reference to Fig 1, there is provided a data file 100 according to an example embodiment of the present invention.  The data file 100 has more than one modes of operation.  The data file includes an image component 102 for storing an image 104 as a representation of the data file 100.  One or more data components 106 are appended to the image component 102.  The image component 102 includes metadata associated with the one or more data component 106 appended to the image component 102. Also, see Cheddad, page 733, section 3.1, combining image and non-image files. As to the “thereby” clause, that is considered intended use based on MPEP 2111.04.);
wherein the non-image data is a data file container distinct from the image file, the data file container comprising a non-image data file and a second data file [See at least Beato [0031] combining image files with non-image files.]
wherein the data file container further contains information allowing the computer to later separate the data file container into the non-image data file and second data file, the information separate and distinct from the non-image data file and second data file [See at least Cheddad (Section 3.1, Figure 8) describe combining of files into one file. There is no reason to assume that the computer would not be allowed to separate those files if a need arose. As to having “information” that allows that to happen, such information is a very broad concept and is interpreted as at least contents of the combined file where an end of file information may be found such as in Cheddad (Section 3.1, Figure 8) and Beato [0031, 0034]. As such, it would have been it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify either Cheddad or Beato to allow them to separate files if a user prefers to have particular data stored in a distributed manner.]
the at least one computer capable of:
reading the combined image and non-image data file by the at least one computer to identify the image file portion, the reading being performed starting at a beginning of the combined image and non-image file and ending at the end-of-file marker of the quantity of image data: the quantity read from beginning to the end-of-file marker being the image file; and presenting only the image file using a display of the at least one computer without separating the image file from the combined image and non-image data file (Chan, Figure 1, 102, Image component.  Column 4, line 5-26, the image component 102 could be read from data file 100 using a conventional JPEG image views.  The syntax of data 100 includes a SOI marker 108, a frame segment 104, an EOI marker 112 and the appended one or more data components 106);
reading the combined image and non-image data file by the at least one computer to identify the non-image file portion, the reading being performed starting immediately after the end-of-file marker of the image file, and ending at an end of the combined image and non-image data file (Chan, Fig 1, 106, data components, column 7, line 51-67, Once the data file 100 is located, proceed to locate the SOI marker 108 at the beginning of data file 100.  The file reader application could be configured to display a list of all the complete data components 106. The syntax of data 100 includes a SOI marker 108, a frame segment 104, an EOI marker 112 and the appended one or more data components 106); 
presenting the image file using a display of the at least one computer (Chan, column 11, line 5-14, in first mode of operation, the data file 100 can display the image file); and 
presenting at least one of the non-image data file and the second data file using the at least one computer at the same time as the presenting of the image file (Chan, column 7, line 60-67, it is appreciated that the file reader application could be configured to display a list of all the complete data components; Also see Chan Col 12 ln 58-67 which describes showing at least image and text together. Moreover, see Cheddad Figure 8 showing image file data and non-image file data.).

Chen alone does not explicitly disclose that the file being unchanged from an original state. But Cheddad (Page 733, section 3.1) does.
Cheddad discloses combining files of image data and non-image data. The image data is not changed because at least “The embedded message does not impair the image quality.”

Chen also does not explicitly disclose extracting the first non-image file from the data file container based on information contained. But Beato [0031, 0033-0034] does.
Beato discloses extracting “image side JPEG file 440 and the ancillary non-image JPEG file 430 from the combined image JPEG file 400”.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine Chan with Cheddad and Beato. One would have been motivated to do so in order to combine image and non-image files to view data from each file at the same time in an intended manner (such as in Chan Col 12 ln 58-67, Cheddad Fig. 8 and Beato [0031, 0033-0034]).
Claim 5: 25 The method of presenting a combined image and non-image data file of claim 1 wherein the non-image file is a text file (Chan, Column 2, line 5-6, the one or more data components may be image data, text data, audio data or video data).
Claim 7: Chan discloses a method of separating a combined image and non-image data file useful in reliable data transmission across a computer network comprising the steps of:
receiving a combined image file and non-image data file by a computer, the image and non-image data file having a quantity of image data, and a quantity of non-image data, the non-image data comprising a data file container containing at least a first non-image data file, and a second data file, and the data file container being written to the image and non-image data file immediately after an end-of-file marker of the image data, thereby reducing a likelihood of data loss and corruption, and increasing a reliability of a successful data transmission of the combined image and non-image file across the computer network (Chan, column 3, line 45-65, with reference to Fig 1, there is provided a data file 100 according to an example embodiment of the present invention.  The data file 100 has more than one modes of operation.  The data file includes an image component 102 for storing an image 104 as a representation of the data file 100.  One or more data components 106 are appended to the image component 102.  The image component 102 includes metadata associated with the one or more data component 106 appended to the image component 102. Also, see Cheddad, page 733, section 3.1, combining image and non-image files. As to the “thereby” clause, that is considered intended use based on MPEP 2111.04.);
wherein the data file container further contains, separate from the image file, information allowing the computer to later separate the data file container into the first non-image data file and second data file, the information separate and distinct from the first non-image data file and second data file [See at least Cheddad (Section 3.1, Figure 8) describe combining of files into one file. There is no reason to assume that the computer would not be allowed to separate those files if a need arose. As to having “information” that allows that to happen, such information is a very broad concept and is interpreted as at least contents of the combined file where an end of file information may be found such as in Cheddad (Section 3.1, Figure 8) and Beato [0031, 0034]. As such, it would have been it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify either Cheddad or Beato to allow them to separate files if a user prefers to have particular data stored in a distributed manner.]
the at least one computer capable of:
reading the combined image and non-image data file by the at least one computer to identify the image file portion, the reading being performed starting at a beginning of the combined image and non-image file and ending at the end-of-file marker of the quantity of image data; the quantity read from beginning to the end-of-file marker being the image file; and presenting only the image file using a display of the at least one computer without separating the image file from the combined image and non-image data file (Chan, Figure 1, 102, Image component.  Column 4, line 5-26, the image component 102 could be read from data file 100 using a conventional JPEG image views.  The syntax of data 100 includes a SOI marker 108, a frame segment 104, an EOI marker 112 and the appended one or more data components 106);

reading the combined image and non-image data file by the computer to identify the image file data portion, the reading being performed starting at a beginning of the image and non- image data file and ending at the end-of-file marker of the image data, the quantity read from beginning to the end-of- file marker being identified by the computer as the image file (Chan, Figure 1, 102, Image component.  Column 4, line 5-26, the image component 102 could be read from data file 100 using a conventional JPEG image views.  The syntax of data 100 includes a SOI marker 108, a frame segment 104, an EOI marker 112 and the appended one or more data components 106);;
 saving the read and identified image file data as an image file using the computer on a file system of the computer (Chan, column 2, line 33-45, the method comprising: selecting an image, storing the select image as a representation of the data file in an image component of the data file); 
reading the combined image and non-image data file by the computer to identify the non-image data file portion, the reading being performed starting immediately after the end-of- file marker of the image file, and ending at an end of the combined image and non-image data file (Chan, Fig 1, 106, data components, column 7, line 51-67, Once the data file 100 is located, proceed to locate the SOI marker 108 at the beginning of data file 100.  The file reader application could be configured to display a list of all the complete data components 106. The syntax of data 100 includes a SOI marker 108, a frame segment 104, an EOI marker 112 and the appended one or more data components 106); 
saving the read and identified first non-image file using the computer on a file system of the computer (Chan, column 2, line 56-59, reading data in the image file for placing after the metadata and write the read data for placing after the meta data to the new file; And incorporating the constructed metadata into the new file); and 
presenting the image file and at least one of the first non-image data file and second data file simultaneously using the computer (Chan, column 7, line 60-67, it is appreciated that the file reader application could be configured to display a list of all the complete data components. Also see Chan Col 12 ln 58-67 which describes showing at least image and text together. Moreover, see Cheddad Figure 8 showing image file data and non-image file data.).

However, Chen alone does not explicitly disclose that the file being unchanged from an original state. But Cheddad (Page 733, section 3.1) does.
Cheddad discloses combining files of image data and non-image data. The image data is not changed because at least “The embedded message does not impair the image quality.”

Chen also does not explicitly disclose extracting the first non-image file from the data file container based on information contained in the data file container. But Beato [0031, 0033-0034] does.
Beato discloses extracting “image side JPEG file 440 and the ancillary non-image JPEG file 430 from the combined image JPEG file 400”.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine Chan with Cheddad and Beato. One would have been motivated to do so in order to combine image and non-image files to view data from each file at the same time in an intended manner (such as in Chan Col 12 ln 58-67, Cheddad Fig. 8 and Beato [0031, 0033-0034]).
Claim 8: Chan and Beato teach the method of separating a combined image and non-image data file of claim 7 above, Chan further teaches wherein the data file container comprises the first non-image file and a second non-image file, and comprising the steps of: 
separating the data file container into the first non-image file and the second non-image file using the computer (Chan, Fig 6, 604, scan through the data file to locate the APP9 marker; 614, get the number of data components from number of components field; 618, derive the location of the first byte of the desired data component; 620, get the data component length field size from the data-component-length-field-size field; 622, get the actual data component length of the desired data component from the data-component-length field; 624, derive the location of the last byte of the desired data component; 626, verify the first byte and the last bye derived at step 618 and 624; column 7, line 51-67 and column 8, line 1-67); and 
saving the second non-image file using the computer on the file system of the computer (Chan, Fig 8, 826, read the part of the data file located after the APP9 segment including the data components that are not removed and append the read portion to the new file.  Column 10, at step 826, read the part of data file 100 located after the APP9 segment including the data components 106 that are not removed and append the read portion to the new file).
Claim 11: Chan and Beato teach the method of separating a combined image and non-image data file of claim 7 above, Chan further teaches wherein the non-image file is a text file (Chan, Column 2, line 5-6, the one or more data components may be image data, text data, audio data or video data).
	Claim 13: Chan discloses a method of combining an image file with a non-image file useful in reliable data transmission across a computer network comprising the steps of:
identifying an image file accessible to at least one computer (Chan, 102 in Fig 1, image component) accessible to a computer (Chan, Personal Computer) (Chan, column 3, line 66 - column 4, line 4, The image component 102 is based on the JPEG file format, which is a common image file format that can be readily read by JPEG image viewers installed in most electronic devices, such as laptop computers); 
identifying a non-image file accessible to the at least one computer (Chan, 106, data component) accessible to the computer (Chan, the processing unit) (Chan, Fig 1, 106, data component, column 7, line 44-50, To read the contents of a data component, 106 in Fig 1, appended to the data file, 100 in Fig 1, these steps can be carried out by executing a file reader application of the example embodiment on the processing unit, column 6, line 2-4, the processing unit may be a laptop computer); 
reading the image file using the at least one computer, using the at least one computer to identify an end-of-file marker of the image file (Chan, Fig 1, 112, End of Image, EOI, marker. column 4, line 23-26, the data file 100 includes a start of Image (SOI) marker 108, a Frame segment 104, an End of Image(EOI) marker 112 and the appended one or more data components 106);

Chan does not specifically teach attaching the non-image file to the image file using the at least one computer, wherein the image file remains unchanged during the attaching step, the attaching comprising the steps of: forming a single data file container containing the non-image file, the data file container being the non- image file to be attached with the image file comprised of the non-image file and writing the single data file container containing to the non-image file immediately after the end-of-file marker without changing the image file data, wherein the data file container, which is separate and distinct from the image file, is written to contain information allowing the computer to later separate the non-image file from the data file container, the writing of the single data file container to the image file immediately after the end-of-file marker of the image file, thereby creating a combined image and non-image data file and saving the combined image and non-image data file to a file system of the at least one computer and reading the combined image and non-image data file using the at least one computer configured to present both the image and non-image files and presenting the image file and the non-image file simultaneously using the at least one computer.

However, Cheddad teaches 19attaching the non-image file to the image file using the at least one computer, wherein the image file remains unchanged during the attaching step, the attaching comprising the steps of: 
5 forming a single data file container containing at least a first non-image file, the data file container being the non- image file to be attached with the image file  (Cheddad, Message packed) comprised of the non-image file (Cheddad, page 733, section 3.1, 2nd paragraph, the message is packed and inserted after the EOF tag); 
writing the single data file container (Cheddad, Message packed) containing to the non-image file immediately after the end-of-file marker (Cheddad, EOF tag) of the 10 image file without changing the image file data, wherein the data file container, which is separate and distinct from the image file, is written to contain information allowing the computer to later separate the non-image file from the data file container, the writing of the single data file container to the image file immediately after the end-of-file marker [Also see Beato [0031, 0033-0034] which discloses extracting (i.e. separating) “image side JPEG file 440 and the ancillary non-image JPEG file 430 from the combined image JPEG file 400”.
creating a combined image and non-image data file having the image file being unchanged from an original state, wherein the data file container, which is separate and distinct from the image file, is written to contain information allowing the computer to later separate the non-image file from the data file container, the writing of the single data file container to the image file immediately after the end-of-file marker the forming of the single data file container thereby reducing a likelihood of data loss and corruption, and increasing a reliability of a successful data transmission of the combined image and non-image file across the computer network (Cheddad, page 733, section 3.1, paragraph 2, what this code does is that it appends the secret message found in the text file “Message.txt” into the JPEG image file “Cover.jpg” and produces the stego-image “Stego.jpg”.  The idea behind this is to pack the message and insert after the EOF tag of the image file, the embedded message does not impair the image quality.  Neither image histograms nor visual perception can detect any difference between the two images.  Fig 7.  C demotes cover image, M denotes the data to hide. As to the “thereby” clause, that is considered intended use based on MPEP 2111.04.); 
saving the combined image and non-image data file to a file system of the at least one computer (Cheddad, Page 741, Paragraph 3, hide a message in the indexed representation of a mesh by permuting the order in which faces and vertices are stored); 
reading the combined image and non-image data file using 15 the at least one computer configured to present both the image and non-image files, the reading of the non-image data file being based on the information stored in the data file container (Chan, column 3, line 1-16, a method for reading a data file having more than one modes of operation, the data file compressing: an image component, one or more data component appended to the image component. Also see Cheddad Figure 8.); and 
presenting the image file and the non-image file simultaneously using the at least one computer (Chan, column 13, line 24-34, if the data file 100 is used, the user can select an image that is a better representation of the contents of the particular video to be stored in the image component 102 for display). 
Chan, Cheddad and Beato are analogous art because they are in the same field of endeavor, combining and extracting image and non-image files.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine the system of Cheddad with attaching non-image file to image file and reading and identifying image and non-image files in Chan to build more efficient system for combining and extracting image and non-image files.  The suggestion/motivation to combine is to provide the capability to attach non-image file to image file (Cheddad, page 733, section 3.1, paragraph 2, Beato [0031, 0033-0034].).
Claim 14: Chan and Cheddad teach the method of combining an image file with a non-image file of claim 13 above, Chan further teaches the step of reading the combined image and non-image data file using a second computer configured to display image files only, the second computer program presenting only the image file, and the computer ignoring the non-image file portion of the combined image and non-image data file (Chan, Column 4, line 5-22, image component 102 can be read from data file 100 using a conventional JPEG image viewer (i.e., an image viewer) without having to remove the one or more appended data components (106 in Fig 1).  As conventional JPEG image viewer are not capable of reading the one or more appended data components 106).
Claim 15: Chan and Cheddad teach the method of combining an image file with a non-image file of claim 13 above, Chan further teaches wherein the step of attaching the non-image file to the image file using the at least one computer comprises writing the non-image file byte by byte immediately after the end-of-file marker until the non-image file is written in its entirety (Chan, Figure 1, 106, Data component, column 6, line 29-33, At step 310, append the one or more data components (106 in Fig. 1) right after the End of Image Maker (112 in FIG 1) of the new file that has undergone step 308.  The data file (100 in FIG 1) of the example embodiment is thus created at step 310, Fig 2, 220, first byte content checker, 222, last byte content checker, column 5, line 26-44, the tag list 214 further includes a first byte content checker 220 used for verifying the data integrity of the first byte of the data component 106).
Claim 18: Chan and Cheddad teach the method of combining an image file with a non-image file of claim 13 above, Chan further teaches wherein the non-image file is a text file (Chan, Column 12, line 58-65, another application of data file 100 is to use it for storing music recordings with music score or chord charts as an image in the image component 102, and lyrics, in text file format, as a data component 106).



Claims 3, 9 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan et al (US Patent No. 8271544) in view of Cheddad et al (Digital Image Steganography: Survey and analysis of current methods) further in view of Beato et al (US Pub No. 2009/0046940) and further in view of Edwards (US Patent No. 7359085).

Claim 3: Chan as modified teach the method of presenting a combined image and non-image data file of claim 1 above, but does not specifically teach wherein the non-image file is an audio file and wherein the step of presenting the non-image file using the at least one computer comprises playing the audio file through a speaker in communication with the at least one computer.
However, Edwards teaches wherein the non-image file is an audio file (Edwards, column 19, line 2-12, present invention comprises an “audio append” feature which, in one mode, provides a graphical user interfaces (GUI) on a video monitor of a personal computer), and wherein the step of presenting the non-image file using the at least one computer comprises playing the audio file through a speaker in communication with the at least one computer (Edward, column 3, line 10-17, the AIO printer is capable of both printing and scanning both image information and audio information on print media, but requires no further additional hardware components, and instead utilizes the microphone and speaker(s) on the host computer for both recording and playing back the audio information).
Chan, Beato and Edwards are analogous art because they are in the same field of endeavor, combining and extracting image and non-image files.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine the system of Edwards with the audio file processing and reading and identifying image and non-image files in Chan and Beato to build more efficient system for combining and extracting image and non-image files.  The suggestion/motivation to combine is to provide the audio file processing (Edwards, Column 3, line 10-17).
Claim 9: Chan as modified teaches the method of separating a combined image and non-image data file of claim 7 above, but does not specifically teach wherein the first non-image file is an audio file, and wherein the step of saving the read and identified non-image file data comprises saving the non- image file data as an audio file using the computer on the file system of the computer.
 However, Edward teaches wherein the first non-image file is an audio file, and wherein the step of saving the read and identified non-image file data comprises saving the non- image file data as an audio file using the computer on the file system of the computer (Edwards, column 1, line 13-22.  The invention is specifically a sheet of print media, determines if a portion or all, of the scanned input data represents audio information. Column 1, line 15-20, the scanned input date represents audio information, and stores that audio information in a compressed format).
However, Edward teaches wherein the non-image file is an audio file, and further comprising the step of recording audio with an audio recording device in communication with the at least one computer, and storing the recorded audio as an audio data file on the at least one computer (Edward, Column 3, line 15-17, utilizes the microphone and speaker on the host computer for bother recording and playing back the audio information. Column 1, line 15-20, the scanned input date represents audio information, and stores that audio information in a compressed format).
Claim 17: Chan and Cheddad teach the method of combining an image file with a non-image file of claim 13 above, Chan and Cheddad did not specifically teach wherein the non-image file is an audio file, and further comprising the step of recording audio with an audio recording device in communication with the at least one computer, and storing the recorded audio as an audio data file on the at least one computer.
However, Edward teaches wherein the non-image file is an audio file, and further comprising the step of recording audio with an audio recording device in communication with the at least one computer, and storing the recorded audio as an audio data file on the at least one computer (Edward, Column 3, line 15-17, utilizes the microphone and speaker on the host computer for bother recording and playing back the audio information. Column 1, line 15-20, the scanned input date represents audio information, and stores that audio information in a compressed format).
Chan, Cheddad, Beato and Edwards are analogous art because they are in the same field of endeavor, combining and extracting image and non-image files.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine the system of Edwards with the audio file processing and reading and identifying image and non-image files in Chan and Cheddad to build more efficient system for combining and extracting image and non-image files.  The suggestion/motivation to combine is to provide the audio file processing (Edwards, Column 3, line 10-20).

Claims 6, 12, 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan et al (US Patent No. 8271544) in view of Cheddad et al (Digital Image Steganography: Survey and analysis of current methods) further in view of Beato et al (US Pub No. 2009/0046940) and further in view of Murray et al (US Pub No. 20130026221).

Claim 6: Chan as modified teaches the method of presenting a combined image and non-image data file of claim 1 above, but does not specifically teach the wherein the at least one computer is a smart phone.
 	However, Murray teaches wherein the at least one computer is a smart phone (Murray, [0085] line 1-13, The phases "data processing device" are intended to include any data processing device, such as a desktop computer or a smart phone). 
Chan, Beato and Murray are analogous art because they are in the same field of endeavor, combining and extracting image and non-image files.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine the system of Murray with the Smart phone function and reading and identifying image and non-image files in Chan and Beato to build more efficient system for combining and extracting image and non-image files.  The suggestion/motivation to combine is to provide the audio file processing (Murray, [0085] line 1-13).

Claim 12: Chan as modified teaches the method of separating a combined image and non-image data file of claim 7 above, but does not specifically teach wherein the computer is a smart phone.
However, Murray teaches wherein the computer is a smart phone (Murray, [0085] line 1-13, The phases "data processing device" are intended to include any data processing device, such as a desktop computer or a smart phone).
Chan, Beato and Murray are analogous art because they are in the same field of endeavor, combining and extracting image and non-image files.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine the system of Murray with the Smart phone function and reading and identifying image and non-image files in Chan and Beato to build more efficient system for combining and extracting image and non-image files.  The suggestion/motivation to combine is to provide the smart phone functionality to combine image and non-image files (Murray, [0085] line 1-13).
Claim 16: Chan and Cheddad teach the method of combining an image file with a non-image file of claim 13  above, Chan and Cheddad did not specifically teach the step of taking a photograph using a digital camera in communication with the at least one computer, and storing the photograph as the image file.
However, Murray teaches the step of taking a photograph using a digital camera in communication with the at least one computer, and storing the photograph as the image file (Murray, [0079], line 4-13, a client takes pictures of scenes using a digital camera, and interacts with a server and store the file in the electronic storage).
Chan, Cheddad, Beato and Murray are analogous art because they are in the same field of endeavor, combining and extracting image and non-image files.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine the system of Murray with the Smart phone function and reading and identifying image and non-image files in Chan and Cheddad to build more efficient system for combining and extracting image and non-image files.  The suggestion/motivation to combine is to provide the ability to take digital image and store as image file (Murray, [0079], line 4-13).

Claim 19: Chan and Cheddad teach the method of combining an image file with a non-image file of claim 13 above, Chan and Cheddad did not specifically teach wherein the at least one computer is a smart phone.
However, Murray teaches wherein the at least one computer is a smart phone (Murray, [0085], line 1-13, The phases "data processing device" are intended to include any data processing device, such as a desktop computer or a smart phone).
Chan, Cheddad, Beato and Murray are analogous art because they are in the same field of endeavor, combining and extracting image and non-image files.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine the system of Murray with the Smart phone function and reading and identifying image and non-image files in Chan and Cheddad to build more efficient system for combining and extracting image and non-image files.  The suggestion/motivation to combine is to provide the smart phone functionality to combine image and non-image files (Murray, [0085] line 1-13).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hollander et al (2008/0304769) discloses separating image data and non-image data and storing them in individual files
Klassen et al (2008/0298720) discloses separating image data and non-image data and storing them in individual files
Yoshizumi et al (2009/0103778) discloses separating image data and non-image data and storing them in individual files.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163